Citation Nr: 1013731	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service in the Massachusetts Army 
National Guard from October 1961 to August 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2006 and April 
2007 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  See 38 C.F.R. 
§ 3.3156(b) (2009) (new and material evidence received within 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period).  

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in February 2010.  The 
Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his 
active military service.

2.  The Veteran's hearing loss is related to his active 
military service.  

3.  The Veteran's tinnitus is related to his active military 
service.  
  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection 
for certain disabilities, including organic diseases of the 
nervous system, may be granted on a presumptive basis if 
manifested to a compensable degree within one year after 
separation from service.

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

II.  Factual Background and Analysis

The Veteran in this case contends that the currently 
diagnosed hearing loss and tinnitus is related to service, 
and specifically to his time spent on the firing range.

The Veteran reported evidence of decreased auditory acuity 
during service, but service treatment records (STRs) 
associated with the claims file were negative for a bilateral 
hearing loss disability as contemplated by 38 C.F.R. § 3.385.  
STRs were also negative for any diagnosis of or treatment for 
tinnitus.  Service personnel records (SPRs) showed that the 
Veteran's military occupational specialties (MOS) included 
"cannoneer."  

Also associated with the claims file are the results of a 
private audiological examination conducted in July 2006.  The 
results of this examination showed evidence of decreased 
auditory acuity, but no diagnosis was rendered at that time.

R.B. and H.P., former service buddies stationed with the 
Veteran, submitted statements in support of the current 
claims dated August 2006.  According to R.B., he served with 
the Veteran at Fort Bragg, North Carolina in the 211th Field 
Artillery.  R.B. stated that the Veteran complained of 
"discomfort in his ears" as a result of the "loud noises 
from the howitzers."  R.B. recommended that the Veteran 
consult with the medical staff.  H.P. also served with the 
Veteran in the 211th Field Artillery and stated that the 
Veteran "continuously complained of hearing problems 
following artillery exercises."

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiological examination in April 2007.  At the time of the 
examination, the Veteran reported having problems with 
hearing loss and tinnitus.  The Veteran's past military 
history was significant for noise exposure given his duties 
in the infantry and later, as a "wire sgt [sergeant]."  The 
Veteran denied a post-service history of occupational or 
recreational noise exposure.  Similarly, he denied a family 
history of hearing loss.  According to the Veteran, he also 
experienced bilateral tinnitus since service.  

The audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
55
75
LEFT
45
45
45
50
70

Speech recognition scores using the Maryland CNC word lists 
were 60 percent in the right ear and 68 percent in the left 
ear.  The VA audiologist noted that the puretone audiometry 
results indicated moderate to severe sensorineural hearing 
loss bilaterally.  

The VA audiologist concluded that it was "less likely than 
not" that the Veteran's hearing loss and/or tinnitus was 
caused by or the result of in-service acoustic trauma.  The 
examiner noted that (1) the Veteran's STRs were silent for a 
diagnosis of or treatment for hearing loss and/or tinnitus; 
and (2) the Veteran was exposed to artillery during basic 
training only and subsequently worked as a wire sergeant.  

The Veteran also testified before the undersigned VLJ in 
February 2010 in support of the current claims.  The Veteran 
stated that he served as a cannoneer and recalled an occasion 
during training in North Carolina where he was recommended to 
have his hearing checked.  The Veteran denied wearing any 
hearing protection in service and further stated that he had 
tinnitus since service.  While he admitted brief recreational 
exposure to noise from pheasant hunting, he "gave up on 
that"  . . . "because it made too much noise and it was 
affecting me."  He denied occupational noise exposure.  The 
Veteran's wife testified that he complained of poor hearing 
and "ringing" during their 20-year marriage.

The Veteran also submitted a February 2010 statement from 
I.F., M.D., a board-certified otolaryngologist.  The 
physician indicated that the Veteran had significant noise 
exposure during his military career as a cannoneer and that 
he had significant sensorineural hearing loss that was worse 
in the high tones and more pronounced in his right ear.  He 
had an ABR, auditory brainstem retro cochlear functioning 
test, that was normal which implied that his hearing loss and 
tinnitus is based on the cochlear part of the inner ear that 
is extremely sensitive to noise exposure.  Accordingly, she 
opined that it is more likely than not that there is a direct 
relationship between his hearing loss, tinnitus, and his 
exposure to extensive acoustic trauma during active service.   

After reviewing the evidence, the Board finds that the 
evidence supports a finding of service connection for hearing 
loss and tinnitus in this case because the evidence is in 
relative equipoise.  Here, there are two competing medical 
opinions offering different conclusions as to whether the 
Veteran's currently diagnosed hearing loss and tinnitus are 
related to service.  Both practitioners provided a reasoned 
rationale for the conclusions reached.  The Veteran also 
expressed his opinion that the currently diagnosed hearing 
loss and tinnitus are related to service, and specifically, 
to time spent on the firing range.  His service buddies also 
reported that he had complaints relative to his hearing in 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009).  

Moreover, 38 U.S.C.A. § 1154(a) provides that consideration 
shall be given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
In this regard, the Veteran's statements that he sustained 
hearing damage in service are consistent with the 
circumstances of his service as a cannoneer and are supported 
by information contained in the August 2006 buddy statements.  
The Board also finds the Veteran's statements concerning 
continuity of hearing problems since discharge from service 
to be credible.  Accordingly, service connection for hearing 
loss is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As to the Veteran's tinnitus, he testified that he 
experienced ringing in his ears since service.  According to 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), the 
Veteran is competent to provide lay evidence of his 
experiencing ringing in the ears since service.  Furthermore, 
in accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir., 2006), the Board concludes that the lay evidence 
presented by the Veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
The Board's conclusion regarding continuity of symptoms is 
bolstered by the buddy statements dated August 2006.  As 
such, the Board finds that the Veteran's contentions that he 
experienced ringing in his ears since service to be competent 
and credible and therefore affords them great probative 
weight.  Accordingly, service connection for tinnitus is 
granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for hearing loss is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Service connection for tinnitus is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


